  8:19-cv-00224-RGK-PRSE Doc # 6 Filed: 04/17/20 Page 1 of 3 - Page ID # 106




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

COTRELL T. KNIGHT,

                   Petitioner,                             8:19CV224

      vs.
                                               MEMORANDUM AND ORDER
BARB LEWIEN,

                   Respondent.


       This matter is before me for initial review of a Petition for Writ of Habeas
Corpus pursuant to 28 U.S.C. § 2254 (filing no. 1) filed on behalf of Petitioner
Cotrell T. Knight (“Knight”) by his mother, Phyllis Marie Knight-Bey and “Power
of Attorney” Heather Shotkoski. There is no power of attorney attached to the
Petition.

       I will dismiss this matter without prejudice for a variety of reasons. First,
absent a sworn declaration from Petitioner and an attachment of an authenticated
copy of the power of attorney sufficient as to form, neither Ms. Knight-Bey or Ms.
Shotkoski will be recognized as holding a power of attorney for Petitioner. Second,
even assuming Knight designated Ms. Knight-Bey and/or Ms. Shotkoski his power
of attorney, I find they have not demonstrated that they are entitled to maintain this
habeas action on Knight’s behalf for the same reasons outlined in Case No.
8:18CV347. In that case, I granted the Respondent’s motion to dismiss the habeas
petition brought by Ms. Knight-Bey on behalf of Knight for lack of standing.
Specifically, I reasoned:

            First, in order to bring a habeas corpus petition on behalf of
      another person the party purporting to act for a convicted defendant
      must show (at least) the following two things:
  8:19-cv-00224-RGK-PRSE Doc # 6 Filed: 04/17/20 Page 2 of 3 - Page ID # 107




             1.     The real party cannot access the courts, the real party is
                    mentally incompetent, or the real party has some other
                    disability and the real party cannot therefore bring the
                    action himself.

             2.     The party purporting to act for the real party is dedicated
                    to the best interests of the real party. Whitmore v.
                    Arkansas, 495 U.S. 149, 163 (1990).

             There has been no showing that any of these factors exist. . . .

             Second, a power of attorney may confer decision-making
      authority under state law, but it does not permit the holder to represent
      the grantor as a lawyer in federal court. On the contrary, parties may
      proceed in federal court only pro se, when acting solely for
      themselves, or through counsel. 28 U.S.C. § 1654. See also Estate of
      Keatinge v. Biddle, 316 F.3d 7, 14 (1st Cir.2002) (“[T]he holder of a
      power of attorney is not authorized to appear pro se on behalf of the
      grantor.”); Powerserve Int'l, Inc. v. Lavi, 239 F.3d 508, 514 (2d
      Cir.2001) (“attorney-in-fact” for daughter not permitted to litigate pro
      se on her behalf); Knoefler v. United Bank of Bismarck, 20 F.3d 347,
      348 (8th Cir.1994) (non-lawyer has no right to represent another
      entity in federal court); Osei–Afriyie by Osei-Afriyie v. Medical
      College of Pennsylvania, 937 F.2d 876 882–83 (3rd Cir. 1991)
      (holding that parent and guardian could not litigate pro se on behalf of
      his children) (citation omitted).

(Filing no. 11, Case No. 8:18CV347 (footnote omitted).)

       Finally, a petitioner cannot appeal an adverse ruling on his petition for writ
of habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set forth in Slack v. McDaniel,
529 U.S. 473, 484-85 (2000). No matter what standard is applied, Petitioner has
failed to make the requisite showing. Accordingly, I will not issue a certificate of
appealability in this case.

                                          2
  8:19-cv-00224-RGK-PRSE Doc # 6 Filed: 04/17/20 Page 3 of 3 - Page ID # 108




      IT IS THEREFORE ORDERED that:

      1.   The petition for writ of habeas corpus (filing no. 1) is denied and
dismissed without prejudice. No certificate of appealability has been or will be
issued.

      2.    The court will enter judgment by separate document.

      Dated this 17th day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        3
